1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT
9                                CENTRAL DISTRICT OF CALIFORNIA
10

11   YONG KOO,                                  )   Case No. CV 19-6318 FMO (SKx)
                                                )
12                       Plaintiff,             )
                                                )
13                v.                            )   JUDGMENT
                                                )
14   ANA PORTILLO, et al.,                      )
                                                )
15                                              )
                                                )
16                       Defendants.            )
                                                )
17

18         IT IS ADJUDGED that the above-captioned action is dismissed with prejudice.
19

20   Dated this 21st day of January, 2020.
21

22
                                                                          /s/
23                                                               Fernando M. Olguin
                                                             United States District Judge
24

25

26

27

28
